UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03657 Deutsche State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2015 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2015 Annual Report to Shareholders Deutsche Massachusetts Tax-Free Fund (formerly DWS Massachusetts Tax-Free Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Cash Flows 24 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Information About Your Fund's Expenses 41 Tax Information 42 Advisory Agreement Board Considerations and Fee Evaluation 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is exempt from Massachusetts and federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Deutsche Massachusetts Tax-Free Fund posted a return of 6.47% for the period ended March 31, 2015. This return compares to 6.62% for the fund's benchmark, the Barclays Municipal Bond Index. The average fund in the Morningstar Municipal Massachusetts Funds category returned 6.46% for the period. The taxable bond market, as measured by the Barclays U.S. Aggregate Bond Index, returned 5.72% for the same period. Municipal Bonds: The Deutsche Approach The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. In addition, securities held may include revenue bonds, for which principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. The fund's management team seeks to hold municipal bonds that appear to offer the best total return potential. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers weigh a number of factors, from economic outlooks and possible interest rate movements and yield levels across various maturities to characteristics of specific securities, such as coupon, maturity date and call date, and changes in supply and demand within the municipal market. Despite expectations for continued strengthening in the U.S. economy, municipal bonds and other fixed-income sectors benefited over the 12 months ended March 31, 2015 from a backdrop of declining U.S. Treasury yields. The supportive rate environment reflected in part a comfort level on the part of market participants that the inevitable tightening of U.S. Federal Reserve Board (the Fed) policy would be measured in view of below-target inflation levels. In addition, heightened geopolitical uncertainty led to a preference on the part of investors globally for U.S. dollar-based assets. Municipal supply was moderate early in the period, but rose notably beginning in the latter part of 2014. Demand for municipals was healthy throughout the period, supported by positive flows into mutual funds and solid interest from institutional investors including insurance companies and banks. As Treasury yields declined over the period, municipals benefited from increased purchases by investors traditionally more focused on taxable alternatives. For the full 12 months, with respect to AAA-rated municipal bonds, yields on two-year issues rose by 10 basis points from 0.39% to 0.49%, while the 30-year yield declined 85 basis points from 3.65% to 2.80%. This resulted in a yield curve flattening of 95 basis points between two and 30 years. (100 basis points equal one percentage point. See the accompanying graph for a depiction of municipal bond yield changes between the beginning and end of the period.) In this environment, the best performance was generally among longer maturities. Credit spreads — the yield differential provided by lower-quality issues vs. AAA-rated issues — generally narrowed for the 12 months ended March 31, 2015. Municipal Bond Yield Curve (as of 3/31/15 and 3/31/14) Source: Municipal Market Data as of 3/31/15, AAA-rated universe. Chart is for illustrative purposes only and does not represent any Deutsche AWM product. Positive and Negative Contributors to Performance While generally seeking to maintain a neutral stance with respect to overall portfolio duration and interest rate sensitivity, the fund's relative exposure to shorter and longer maturities was shifted to reflect our view of the best return opportunities. In this vein, throughout the year we generally sought to add longer-term bonds given the opportunities for incremental income offered by a relatively steep yield curve, while also being careful to maintain strong portfolio diversification across sectors. This effort to add interest rate exposure added to relative performance as yields declined on longer-term bonds for the full period ended March 31, 2015. The fund's position in inverse floaters also added to returns, as these holdings benefited from continued low short-term rates and positive municipal market performance. "The Commonwealth of Massachusetts' credit profile is solid and our outlook for the Commonwealth's debt is stable." We have had a bias in the fund towards higher quality, with a position in AAA securities well above that of the benchmark, and this acted as the principal constraint on returns as lower-quality segments outperformed for the 12 months ended March 31, 2015. That said, the fund did have moderate exposure to lower-rated securities where we saw attractive value, and holdings of higher education bonds in the BBB-quality range contributed positively to relative performance. The fund's small position in Puerto Rico bonds, which are exempt from income taxes in all states as well as at the federal level, detracted from relative returns, as there were headline concerns around those credits. This was balanced to a degree by holdings of Guam credits, which added to returns, as that territory's issuance benefited from investor caution with respect to Puerto Rico. Outlook and Positioning While municipal yields remain fairly low by historical standards, they are attractive relative to U.S. Treasuries. At the end of March 2015, the 10-year municipal yield of 1.96% was 102% of the 1.92% yield on comparable-maturity U.S. Treasuries, as compared to a ratio of 94% twelve months earlier. Despite some recent flattening, the municipal yield curve remains reasonably steep, and we are currently looking to add exposure to bonds in the 15-to-25 year maturity range, emphasizing higher-rate coupons that we believe should provide favorable risk/reward characteristics in the event that interest rates rise. The investor demand for yield in recent quarters has caused credit spreads to tighten and there has been some deterioration in the covenants provided on new issues. Against this backdrop, we continue to be highly selective in making purchases for the fund. The Commonwealth of Massachusetts' credit profile is solid and our outlook for the Commonwealth's debt is stable. The Commonwealth has strong management, a wealthy tax base, a large and diverse economy, and a solid financial position. The Massachusetts economy performed well during the recession and the recovery. After regaining its pre-recession employment peak in 2013, the Commonwealth experienced another strong year of employment growth in 2014. Employment is expected to continue to grow in 2015 and 2016, but at rates slightly lower than the national average. Even though the Commonwealth faces challenges with high debt ratios and funding needs for essential services and infrastructure, we believe the Massachusetts economy overall will continue on a stronger course than the national average. In December 2014, Moody's Investors Service, Standard & Poor’s Corporation and Fitch Ratings Inc. affirmed their ratings on the Commonwealth of Massachusetts general obligation debt at Aa1, AA+ and AA+, respectively, all with a stable outlook. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1989. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1986. — Co-Head of Municipal Bonds. — BA, Duke University. Rebecca L. Flinn, Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1999. — Joined Deutsche Asset & Wealth Management in 1986. — BA, University of Redlands, California. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index covers the U.S.-dollar-denominated long-term tax-exempt bond market. The index has four main sectors: state, and local general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Municipal Massachusetts Funds category consists of funds that primarily invest in the specific state (Massachusetts). These funds must have at least 80 percent of their assets invested in municipal bonds from that state. The category includes long-, intermediate- and short-duration bond funds. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. The fund's credit quality does not remove market risk and is subject to change. Performance Summary March 31, 2015 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 6.47% 4.47% 4.52% Adjusted for the Maximum Sales Charge (max 2.75% load) 3.54% 3.89% 4.23% Barclays Municipal Bond Index† 6.62% 5.11% 4.85% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 5.58% 3.67% 3.73% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 2.58% 3.50% 3.73% Barclays Municipal Bond Index† 6.62% 5.11% 4.85% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 5.60% 3.68% 3.74% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 5.60% 3.68% 3.74% Barclays Municipal Bond Index† 6.62% 5.11% 4.85% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 No Sales Charges 6.73% 4.72% 4.76% Barclays Municipal Bond Index† 6.62% 5.11% 4.85% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2014 are 1.03%, 1.85%, 1.78% and 0.82% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index covers the U.S.-dollar-denominated long-term tax exempt bond market. The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds and pre-refunded bonds. Class A Class B Class C Class S Net Asset Value 3/31/15 $ 3/31/14 $ Distribution Information as of 3/31/15 Income Dividends, Twelve Months $ March Income Dividend $ SEC 30-day Yield†† % Tax Equivalent Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended March 31, 2015, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 0.95%, 0.25%, 0.28% and 1.25% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 46.31% (combined Massachusetts state and federal income tax rate). The current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on March 31, 2015. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.26%, 2.50%, 2.53% and 3.53% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of March 31, 2015 Principal Amount ($) Value ($) Municipal Bonds and Notes 89.8% Massachusetts 86.4% Boston, MA, General Obligation: Series D, 4.0%, 10/1/2025 Series A, 4.0%, 4/1/2028 Series A, 4.0%, 3/1/2029 Series A, Prerefunded, 4.75%, 4/1/2029 Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project: AMT, 6.5%, 9/1/2035 AMT, 8.0%, 9/1/2035* Boston, MA, Metropolitan Transit Parking Corp., System Wide Parking Revenue, 5.25%, 7/1/2036 Boston, MA, Water & Sewer Commission: Series A, 4.0%, 11/1/2027 Series A, 5.0%, 11/1/2030 Boston, MA, Water & Sewer Commission Revenue: Series A, 5.0%, 11/1/2025 Series A, 5.0%, 11/1/2030 Braintree, MA, General Obligation, Municipal Purpose Loan: Prerefunded, 5.0%, 5/15/2026 Prerefunded, 5.0%, 5/15/2027 Chicopee, MA, Electrical Systems, ETM, 7.125%, 1/1/2017 Massachusetts, Bay Transportation Authority Revenue: Series A, 5.25%, 7/1/2025 Series A, 5.25%, 7/1/2034 Series B, 6.2%, 3/1/2016 Massachusetts, Bay Transportation Authority, Sales Tax Revenue: Series A-2, Zero Coupon, 7/1/2027 Series C, ETM, 5.0%, 7/1/2015 Series C, ETM, 5.0%, 7/1/2016 Series B, 5.0%, 7/1/2035 Series A, 5.25%, 7/1/2021 Series C, ETM, 5.5%, 7/1/2017 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, Special Obligation Consolidated Loan, Series A, 5.5%, 6/1/2016, INS: NATL Massachusetts, State Central Artery: Series A, 0.03%**, 12/1/2030, SPA: Bank of America NA Series B, 0.03%**, 12/1/2030, SPA: U.S. Bank NA Massachusetts, State Clean Energy Cooperative Corp., Municipal Lighting Plant Cooperative, 5.0%, 7/1/2032 Massachusetts, State Clean Water Trust, Revolving Fund, Green Bond, Series 18, 5.0%, 2/1/2040 Massachusetts, State College Building Authority, Series A, 5.0%, 5/1/2036 Massachusetts, State College Building Authority Project Revenue: Series A, Prerefunded, 5.0%, 5/1/2031, INS: AMBAC Series A, 5.5%, 5/1/2039 Massachusetts, State College Building Authority Revenue, Series B, 5.0%, 5/1/2043 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Series B, 5.0%, 1/1/2032 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Contract Assistance, Series B, 5.0%, 1/1/2035 Massachusetts, State Development Finance Agency Revenue, Baystate Medical Center, Series N, 5.0%, 7/1/2044 Massachusetts, State Development Finance Agency Revenue, Bentley University, 5.0%, 7/1/2028 Massachusetts, State Development Finance Agency Revenue, Berkshire Health System, Series G, 5.0%, 10/1/2029 Massachusetts, State Development Finance Agency Revenue, Boston College: Series P, 5.0%, 7/1/2022 Series Q-1, 5.0%, 7/1/2029 Series R-1, 5.0%, 7/1/2031 Massachusetts, State Development Finance Agency Revenue, Boston University: Series V-1, 5.0%, 10/1/2029 Series X, 5.0%, 10/1/2048 Massachusetts, State Development Finance Agency Revenue, Carleton-Willard Village, 5.625%, 12/1/2030 Massachusetts, State Development Finance Agency Revenue, College of the Holy Cross, Series B, 5.0%, 9/1/2026 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, 11/15/2056* Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2026 Massachusetts, State Development Finance Agency Revenue, Milford Regional Medical Center, Series F, 5.75%, 7/15/2043 Massachusetts, State Development Finance Agency Revenue, Northeastern University, Series A, 5.25%, 3/1/2037 Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc.: Series K-1, 0.01%**, 7/1/2046, SPA: Wells Fargo Bank NA Series L, 5.0%, 7/1/2036 Series L, 5.0%, 7/1/2041 Massachusetts, State Development Finance Agency Revenue, Solid Waste Disposal, Dominion Energy Brayton, Series 1, Mandatory Put 5/1/2019 @100, Prerefunded, 5.75%, 12/1/2042 Massachusetts, State Development Finance Agency Revenue, Wellesley College, Series J, 5.0%, 7/1/2042 Massachusetts, State Development Finance Agency Revenue, Wheelock College, Series C, 5.25%, 10/1/2029 Massachusetts, State Development Finance Agency Revenue, Worcester Polytechnic Institute: 5.0%, 9/1/2040 5.0%, 9/1/2045 Massachusetts, State General Obligation: Series A, 0.631%***, 11/1/2018 Series A, 5.0%, 3/1/2034 Massachusetts, State Health & Educational Facilities Authority Revenue, Berklee College of Music: Series A, 5.0%, 10/1/2023 Series A, 5.0%, 10/1/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, CareGroup Healthcare System: Series E-1, 5.125%, 7/1/2033 Series E-1, 5.125%, 7/1/2038 Series B-2, 5.375%, 2/1/2026, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Catholic Health East, 6.25%, 11/15/2032 Massachusetts, State Health & Educational Facilities Authority Revenue, Children's Hospital, Series M, 5.25%, 12/1/2039, GTY: The Children's Medical Center Massachusetts, State Health & Educational Facilities Authority Revenue, Dana Farber Cancer Institute, Series K, 5.25%, 12/1/2027 Massachusetts, State Health & Educational Facilities Authority Revenue, Health Education, Stonehill College: 5.375%, 7/1/2023 5.375%, 7/1/2025 Massachusetts, State Health & Educational Facilities Authority Revenue, Isabella Stewart Gardner, Series A, 5.0%, 5/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Lesley University, Series A, 5.25%, 7/1/2039, INS: AGC Massachusetts, State Health & Educational Facilities Authority Revenue, Massachusetts Institute of Technology, Series A, Prerefunded, 5.0%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Northeastern University, Series Y-1, 5.625%, 10/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Partners Healthcare Systems, Series J1, 5.0%, 7/1/2034 Massachusetts, State Health & Educational Facilities Authority Revenue, Sterling & Francine Clark Art Institute, Series B, 5.0%, 7/1/2030 Massachusetts, State Health & Educational Facilities Authority Revenue, Stonehill College, Series K, 0.03%**, 7/1/2037, LOC: JPMorgan Chase Bank NA Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Health & Educational Facilities Authority Revenue, Tufts University: Prerefunded, 5.375%, 8/15/2038 Series M, 5.5%, 2/15/2027 Series M, 5.5%, 2/15/2028 Massachusetts, State Port Authority Revenue: Series A, 5.0%, 7/1/2034 Series B, 5.0%, 7/1/2034 Series A, AMT, 5.0%, 7/1/2037 Series B, 5.0%, 7/1/2040 Massachusetts, State Port Authority Supply Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2017, INS: AMBAC Series A, AMT, 5.5%, 1/1/2018, INS: AMBAC Massachusetts, State School Building Authority, Dedicated Sales Tax Revenue: Series A, Prerefunded, 5.0%, 8/15/2021, INS: AGMC Series A, 5.0%, 8/15/2024, INS: AMBAC Series A, 5.0%, 8/15/2037, INS: AMBAC Massachusetts, State School Building Authority, Sales Tax Revenue, Series B, 5.25%, 10/15/2035 Massachusetts, State Transportation Fund Revenue, Accelerated Bridge Program: Series A, 5.0%, 6/1/2038 Series A, 5.0%, 6/1/2044 Massachusetts, State Water Pollution Abatement Trust: Series 13, Prerefunded, 5.0%, 8/1/2025 Series 13, Prerefunded, 5.0%, 8/1/2026 Massachusetts, State Water Pollution Abatement Trust, MWRA Program, Series A, 6.0%, 8/1/2019 Massachusetts, State Water Pollution Abatement Trust, Pool Program: Series 11, 5.0%, 8/1/2017 Series 11, 5.0%, 8/1/2020 Massachusetts, State Water Resources Authority: Series A, 5.0%, 8/1/2036 Series B, 5.0%, 8/1/2036 Series A, 5.0%, 8/1/2039 Series B, 5.0%, 8/1/2039 Series C, 5.25%, 12/1/2015 Series C, ETM, 5.25%, 12/1/2015 Series A, 5.25%, 8/1/2026, INS: NATL Series A, Prerefunded, 5.25%, 8/1/2026, INS: NATL Series B, 5.25%, 8/1/2031, INS: AGMC Massachusetts, Water & Sewer Revenue, Water Resource Authority: Series C, 5.25%, 12/1/2015, INS: NATL Series A, ETM, 6.5%, 7/15/2019 North Reading, MA, Municipal Purpose Loan, 5.0%, 5/15/2035 Plymouth, MA, General Obligation, Municipal Purpose Loan: 5.0%, 5/1/2029 5.0%, 5/1/2030 Springfield, MA, Water & Sewer Commission Revenue, Series B, 5.0%, 11/15/2030, INS: AGC University of Massachusetts, Building Authority Project Revenue: Series 2009-1, 5.0%, 5/1/2034 Series 1, 5.0%, 11/1/2036 University of Massachusetts, Building Authority Revenue, Series 2, Prerefunded, 5.0%, 11/1/2020, INS: AMBAC Guam 1.9% Guam, Government Limited Obligation Revenue, Section 30: Series A, 5.625%, 12/1/2029 Series A, 5.75%, 12/1/2034 Guam, International Airport Authority Revenue, Series C, AMT, 6.375%, 10/1/2043 Guam, Power Authority Revenue, Series A, 5.0%, 10/1/2030, INS: AGMC Puerto Rico 1.3% Commonwealth of Puerto Rico, General Obligation, Public Improvement, 5.5%, 7/1/2015, INS: AGMC Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 6.0%, 8/1/2042 Series A, 6.375%, 8/1/2039 Virgin Islands 0.2% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2025 Total Municipal Bonds and Notes (Cost $404,103,155) Underlying Municipal Bonds of Inverse Floaters (a) 23.4% Massachusetts Massachusetts, Bay Transportation Authority, Sales Tax Revenue, Series A, 5.25%, 7/1/2028 (b) Trust: Massachusetts, Bay Transportation Authority, Sales Tax Revenue, Series 2008-1111, 144A, 9.87%, 1/1/2024, Leverage Factor at purchase date: 2 to 1 Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-2, 5.25%, 2/1/2034 (b) Trust: Massachusetts, State Development Finance Agency Revenue, Harvard University, Series 4691, 144A, 10.14%, 1/17/2019, Leverage Factor at purchase date: 2 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2027, INS: AGMC (b) Massachusetts, State General Obligation, Series C, 5.25%, 8/1/2023, INS: AGMC (b) Trust: Massachusetts, State General Obligation, Series 2755-1, 144A, 15.334%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2026, INS: AGMC (b) Trust: Massachusetts, State General Obligation, Series 2648, 144A, 18.23%, 8/1/2015, Leverage Factor at purchase date: 4 to 1 Massachusetts, State Health & Educational Facilities Authority Revenue, Harvard University, Series B, 5.0%, 10/1/2038 (b) Trust: Massachusetts, State Health & Educational Facilities Authority Revenue, Series 3104, 144A, 13.803%, 10/1/2015, Leverage Factor at purchase date: 3 to 1 Massachusetts, State Water Pollution Abatement Trust, 5.25%, 8/1/2031 (b) Trust: Massachusetts, State Water Pollution Abatement Trust, Series 2840, 144A, 13.742%, 8/1/2026, Leverage Factor at purchase date: 3 to 1 Massachusetts, State Water Resources Authority, Series A, 5.0%, 8/1/2035 (b) Trust: Massachusetts, State Water Resources Authority, Series 3690, 144A, 9.42%, 2/1/2018, Leverage Factor at purchase date: 2 to 1 Massachusetts, State Water Resource Authority, Series J, 5.5%, 8/1/2021, INS: AGMC (b) Trust: Massachusetts, State Water Resources Authority, Series 2499, 144A, 19.99%, 8/1/2018, Leverage Factor at purchase date: 4 to 1 Total Underlying Municipal Bonds of Inverse Floaters (Cost $100,467,481) % of Net Assets Value ($) Total Investment Portfolio (Cost $504,570,636)† Floating Rate Notes (a) ) ) Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project, AMT* % 9/1/2035 * Non-income producing security. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of March 31, 2015. *** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2015. † The cost for federal income tax purposes was $441,552,202. At March 31, 2015, net unrealized appreciation for all securities based on tax cost was $48,064,463. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $52,835,984 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,771,521. (a) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. The Floating Rate Notes represents leverage to the Fund and is the amount owed to the floating rate note holders. (b) Security forms part of the below inverse floater. The Fund accounts for these inverse floaters as a form of secured borrowing, by reflecting the value of the underlying bond in the investments of the Fund and the amount owed to the floating rate note holder as a liability. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (c) $
